Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 9-20 directed to Inventions II, III, and IV, which are non-elected without traverse (see 12/22/2020 election of Invention I).  Accordingly, claims 9-20 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with MICHAEL SWOPE on 10/19/2021.
The application has been amended as follows: 
Amend claim 1 lines 4-6 as follows:
acquiring surface data representing surface properties of the cleaning tool in a wet condition by use of an atomic force microscope after performing cleaning of  a predetermined number of substrates

Amend claim 3 line 4 as follows:
[[the]] surface roughness

Change claim 5’s dependency to claim 8:
5. The substrate cleaning method according to [[claim 1]] claim 8

Reasons for Allowance
Claims 1-3 and 5-8 are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance:
The prior art does not anticipate or suggest the subject matter of claims 1 and 8, the independent claims.
Regarding claim 1, the most relevant prior art references are HAMADA and AHN. HAMADA teaches rubbing a cleaning tool—which is interpreted under 35 USC 112(f) as requiring the structure(s) of a roll sponge, a roll brush, a pencil sponge, and equivalents thereof (see 2/1/2021 Action at para. 6, 7/14/2021 Action at para. 11)—against a substrate in the presence of a cleaning liquid to clean the substrate, and teaches acquiring the surface data of the cleaning tool in a wet condition by use of a microscope. HAMADA and the prior art do not explicitly teach performing such acquiring step (i.e., on the cleaning tool in wet condition) by use of an atomic force microscope, but AHN teaches using an atomic force microscope to acquire surface data of a polishing pad, which is similar and analogous to HAMADA’s cleaning tool. Nonetheless, although it’s well known in the art that smaller pores in a sponge or roller may increase cleaning ability (see US PGPUB 20020007840 to ATOH at para. 0030, 0051) and the cleaning tool’s surface roughness can affect its cleaning ability on particles of a certain size (see US PGPUB 20090263153 to UENDA at para. 0030), the prior art does not anticipate or suggest 
Regarding claim 8, the most relevant prior art references are HAMADA and AHN, whose teachings are briefly summarized above. HAMADA, AHN, and the prior art do not anticipate or suggest fairly the specific combination of parameters and steps as recited in claim 8, such as inputting the surface data and the time into a model constructed by machine learning to predict the cleaning tool’s replacement time.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422. The examiner can normally be reached M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/R.Z.Z./Examiner, Art Unit 1714  
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714